IN THE SUPREME COURT OF MISSISSIPPI
                                  NO. 94-KA-00081-SCT
OLLIE DEWAYNE STEWART
v.
STATE OF MISSISSIPPI
THIS OPINION IS NOT DESIGNATED FOR PUBLICATION AND MAY NOT BE CITED,
                        PURSUANT TO M.R.A.P. 35-A
DATE OF JUDGMENT:                             08/03/93
TRIAL JUDGE:                                  HON. JAMES W. BACKSTROM
COURT FROM WHICH APPEALED:                    JACKSON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                       ROSS PARKER SIMONS
ATTORNEY FOR APPELLEE:                        OFFICE OF THE ATTORNEY GENERAL

                                              BY: WAYNE SNUGGS
DISTRICT ATTORNEY                             DALE HARKEY
NATURE OF THE CASE:                           CRIMINAL - FELONY
DISPOSITION:                                  AFFIRMED - 2/27/97
MOTION FOR REHEARING FILED:
MANDATE ISSUED:




     BEFORE DAN LEE, C.J., BANKS AND ROBERTS, JJ.

     BANKS, JUSTICE, FOR THE COURT:




Ollie Dewayne Stewart, the appellant, appeals from a guilty jury verdict for the murder of Laverne
Wade. Stewart assigns the following as error:

                                             ISSUE I.

WHETHER THE TRIAL COURT'S DENIAL OF THE APPELLANT'S MOTION IN
LIMINE TO PROHIBIT ADMISSION OF EVIDENCE REGARDING GANGS AND GANG
MEMBERSHIP VIOLATED THE MISSISSIPPI RULES OF EVIDENCE (M.R.E.), THE
MISSISSIPPI CONSTITUTION, AND THE UNITED STATES CONSTITUTION.

                                             ISSUE II.
WHETHER THE TRIAL COURT ERRED IN NOT GRANTING A MISTRIAL AFTER
THE STATE DISPLAYED A HANDGUN THAT WAS NOT USED IN THE MURDER OR
OTHERWISE RELATED TO THE CRIME CHARGED.

                                             ISSUE III.

WHETHER THE STATUTE WHICH MANDATED A SENTENCE OF LIFE
IMPRISONMENT WAS CONSTITUTIONAL, THUS REMOVING ANY
DISCRETIONARY AUTHORITY ON THE PART OF THE SENTENCING JUDGE.

                                             ISSUE IV.

WHETHER THE TRIAL COURT ERRED BY DENYING STEWART'S MOTION TO
DISMISS ON THE GROUNDS THAT HIS SIXTH AMENDMENT RIGHT TO A SPEEDY
TRIAL WAS VIOLATED.

A Motion in Limine that would have barred the admission of evidence of gang activity was properly
denied by the trial court. Stewart admits that he is a member of the Black Gangster Disciplines and
no lapse of time in his association exists to suggest that his membership is inconsequential. Smith v.
State, 530 So. 2d 155 (Miss. 1988). Stewart's association with a street gang does constitute an act
which is admissible under MRE 404(b) to prove motive. Hoop v. State, 681 So. 2d 581 (Miss. 1996)
. Although, the modern day publicity afforded gang violence does generate some prejudicial effect
toward Stewart, the probative value of the evidence is not substantially unfair outweighed by the
danger of unfair prejudice.

Also, Stewart claims that he should have been granted a mistrial because of the display of a handgun
at the trial that was not used in the crime. Stewart relies on Foster v. State, 508 So. 2d 1111 (Miss.
1987) which found the introduction into evidence of a weapon that was not the actual murder
weapon prejudicial. While the handgun was displayed in court with the jury present, it was not
introduced into evidence. Stewart raised an objection to the State's attempt to admit the gun into
evidence and the objection was sustained. Hence, the mere presence of the handgun was not
sufficient to merit a mistrial.

Also, Stewart's assignment of error that the trial court was denied any discretionary authority in
sentencing because the statutory scheme required a sentence of life imprisonment is hollow. The case
law indicates that the legislature has the authority to fix punishment in criminal cases. Washington v.
State, 478 So. 2d 1028 (Miss. 1985); Howell v. State, 300 So. 2d 774 (Miss. 1974); Jordan v. State ,
383 So. 2d 495 (Miss. 1980); M.S. Const. Art. IV, § 33; 24 C.J.S. Criminal Law, § 1459 (1989).

Stewart's final claim of error that his constitutional right to a speedy trial was violated because of
delays imposed by the State must fail as well. The lower court's analysis of the circumstances leading
to the delays preceding the trial correctly found no violation of Stewart's Sixth Amendment right.
Barker v. Wingo, 407 U.S. 514 (1974). We find no error in that analysis.

CONVICTION OF MURDER AND SENTENCE OF LIFE IN THE CUSTODY OF THE
MISSISSIPPI DEPARTMENT OF CORRECTIONS AND THAT APPELLANT PAY ALL
COSTS ACCRUED AFFIRMED.
LEE, C.J., PRATHER AND SULLIVAN, P.JJ., PITTMAN, McRAE, ROBERTS, SMITH
AND MILLS, JJ., CONCUR.